                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


COMMON CAUSE, et al.

             Plaintiffs

             v.
                                           Civil Action No. 18-CV-589
REPRESENTATIVE DAVID R. LEWIS, et
al.,

             Defendants.


                  MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
                      EMERGENCY MOTION TO REMAND




E. Mark Braden (DC Bar 419915)         Phillip J. Strach
Trevor M. Stanley (DC Bar 77351)       N.C. State Bar No. 29456
Richard B. Raile (VA Bar 84340)        Michael McKnight
Baker & Hostetler                      N.C. State Bar No. 36932
1050 Connecticut Ave Suite 1100        Ogletree, Deakins, Nash, Smoak, & Stewart,
Washington DC, 20036                   P.C.
Phone 202-861-1500                     phil.strach@ogletreedeakins.com
Fax 202-861-1783                       michael.mcknight@ogletreedeakins.com
                                       4208 Six Forks Road, Suite 1100
                                       Raleigh, North Carolina 27609
                                       Telephone: (919) 787-9700
                                       Facsimile: (919) 783-9412

                                       Counsel for the Legislative Defendants and
                                       State of North Carolina




        Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 1 of 34
                                                           Table of Contents
Introduction ................................................................................................................................1

Factual Background ...................................................................................................................2

The Legal Standard ....................................................................................................................6

Argument ...................................................................................................................................7

           I.          Removal Is Proper Under The “Refusal” Clause of Section
                       1443(2) ...............................................................................................................7

                  A.        The State Defendants’ Choice Not To Implement
                            Plaintiffs’ Interpretation of State Law Amounts to a
                            “Refusal” Under Section 1443(2) ................................................................8

                  B.        There Is a Direct Conflict Between Plaintiffs’
                            Interpretation of State Law and Federal Law Providing
                            for Equal Rights .........................................................................................12

                       1.         Intentional Vote Dilution .....................................................................14

                       2.         The Federal-Court Order Enforcing the Equal
                                  Protection Clause .................................................................................17

                       3.         The Voting Rights Act .........................................................................19

           II.         Removal Is Proper Under Section 1441(a) ......................................................22

           III.        Judicial Estoppel Does Not Apply ...................................................................25

           IV.         This Case Is Not Barred by Sovereign Immunity ............................................27

           V.          Plaintiffs’ Demand for Attorneys’ Fees Is Itself Frivolous .............................29

Conclusion ...............................................................................................................................30




                 Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 2 of 34
                                        INTRODUCTION
       Plaintiffs’ motion to remand is remarkable in how far it goes to run from the state-law

theory Plaintiffs posit in the underlying case. There, they contend that the North Carolina

General Assembly’s 2017 legislative redistricting plans “crack” and “pack” Democratic Party

voters by placing too many Democratic voters in some districts and too few in others. They read

several state constitutional provisions to prohibit this and mandate districting maps that afford

them “an equal opportunity to translate their votes into representation.” Amended Compl. ¶ 186

(quotations omitted). In practical terms, this theory means the 2017 plans’ “packed” districts

must have fewer Democratic Party voters (but not too few, lest they become “cracked”), and the

“cracked” districts must have more Democratic Party voters (but not too many, lest they become

“packed”). That type of partisan fine-tuning is no easy feat.

       The State Defendants—House and Senate leaders who represent the General Assembly

and, per statute, the State itself—refuse to implement Plaintiffs’ proposed redistricting regime.

There are many grounds for this, but the relevant one here is that the regime conflicts with the

State’s obligation to its minority voters under federal law. Because of the strong correlation

between race and party affiliation in North Carolina, to take Democratic Party voters out of

“packed” districts is to remove African American voters from functioning minority crossover

districts. Dismantling these districts on purpose would likely violate the Civil War Amendments;

dismantling them even unintentionally would likely violate the Voting Rights Act (VRA).

       Removal is therefore appropriate under two separate federal statutes. First, 28 U.S.C.

§ 1443(2) allows state officials to remove state cases seeking to enforce state-law theories

“inconsistent” with federal law “providing for equal rights.” The statute’s elements are met here.

The State Defendants are refusing to dismantle crossover districts on the ground that doing so

would create a colorable conflict with the Fourteenth and Fifteenth Amendments and the VRA.

                                                 1

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 3 of 34
Second, 28 U.S.C. § 1441(a) allows removal where a state-law claim necessarily turns on

resolution of a federal question, which is the scenario here because, as a requirement of state

law, Plaintiffs must prove that their proposed redistricting scheme is consistent with federal law.

Moreover, federal-court adjudication of this case does no violence to federalism because federal

courts have been adjudicating challenges to North Carolina redistricting plans for the better part

of 40 years. Nor does removal violate sovereign immunity where the State Defendants are

statutorily defined as the State and are authorized to waive immunity.

       Plaintiffs’ arguments on all these points ignore their own theory of what state law

requires, their arguments on estoppel grossly misconstrue the history of litigation over North

Carolina’s legislative plans, and their demand for attorneys’ fees is itself frivolous. The Court

should deny Plaintiffs’ motion in full and set this case for discovery and trial.

                                  FACTUAL BACKGROUND
       Understanding this case requires understanding this decade’s labyrinthian litigation over

North Carolina redistricting plans. Here is a Reader’s Digest overview:

       In 2011, new census data required the General Assembly to redraw its House and Senate

districts to comply with the Equal Protection Clause’s one-person, one-vote principle. In that

redistricting, the General Assembly interpreted the Supreme Court’s decision in Bartlett v.

Strickland, 556 U.S. 1 (2009), which held that VRA § 2 imposes a “majority-minority” rule, id.

at 17, to require the creation of majority-minority districts with a black voting-age population, or

“BVAP,” of at least 50%. Accordingly, the General Assembly included 28 majority-minority

House and Senate districts in the 2011 plans. The Department of Justice Voting Rights Section

precleared the 2011 plans under VRA § 5.

       In May 2015, residents of the respective majority-minority districts filed suit in the

Middle District of North Carolina, see Covington v. North Carolina, 316 F.R.D. 117 (M.D.N.C.

                                                  2

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 4 of 34
2016), alleging that the General Assembly’s majority-minority goal rendered race the

“predominant” redistricting criterion and thereby triggered strict scrutiny. See Miller v. Johnson,

515 U.S. 900, 911–17 (1995) (discussing the predominance test). They also contended that

drawing 28 majority-minority districts was insufficiently tailored under the VRA to satisfy strict

scrutiny because (they claimed) a 50% BVAP target was not necessary to afford the African

American communities in these regions an equal opportunity to elect their preferred candidates.

The Covington plaintiffs, represented by a law firm that represents Plaintiffs in this case,

presented an expert report by political-science professor Dr. Allen Lichtman opining that African

American voters in North Carolina are able to elect “candidates of their choice in districts that

are 40 percent or more African American…in their voting age population.” See Ex. 1 (Covington

v. North Carolina Sur-Rebuttal Report of Dr. Lichtman) at 2.

       The Covington case was nearly identical to a North Carolina state-court challenge filed in

November 2011, which also alleged a theory of racial predominance. The plaintiffs in that case,

as in Covington, introduced reports by Dr. Lichtman opining that 40% BVAP districts enabled

minority communities to elect their preferred candidates. See Ex. 2 (First Affidavit of Allan J.

Lichtman, Dickson v. Rucho); Ex. 3 (Second Affidavit of Allan J. Lichtman, Dickson v. Rucho).

The State prevailed in North Carolina court in that case. Dickson v. Rucho, 368 N.C. 481, 781

S.E.2d 404, 410–11 (2015).

       The federal case, however, proceeded parallel to the state case at the demand of the

Covington plaintiffs whose counsel—at the time—believed federal courts have “primary

responsibility” for “deciding matters involving the federal Constitution.” Ex. 4 (Pls.’ Opp’n to

Defs.’ Mot. to Stay, Defer, or Abstain) at 7. The Middle District of North Carolina agreed and




                                                 3

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 5 of 34
denied the State’s motion to stay or abstain pending the state-court proceeding. Ex. 5 (Order

Denying Abstention and Preliminary Injunction, Covington v. North Carolina) at 2–7.

       On the merits, the Middle District of North Carolina ultimately sided with the Covington

plaintiffs. It held both that race predominated and that a 50% BVAP target was not justified on

the record before the General Assembly in 2011, which did not contain sufficient evidence of

legally significant polarized voting. The court found from expert reports that, although voting in

North Carolina is racially polarized, it is not “legally significant” because of “crossover” voting

that empowers the minority community in districts below 50% BVAP to elect its preferred

candidates with the aid of some white voters. 316 F.R.D. at 167–69. The Middle District of

North Carolina, however, made “no finding that the General Assembly acted in bad faith or with

discriminatory intent,” and it did not “reach the issue of whether majority-minority districts

could be drawn in any of the areas covered by the current districts under a proper application of

the law”—i.e., with proof of legally significant polarized voting. Id. at 124 n.1. The Supreme

Court affirmed. North Carolina v. Covington, 137 S. Ct. 2211 (2017).

       The injunction against 28 House and Senate districts necessitated new maps.1 The Middle

District of North Carolina afforded the General Assembly an opportunity to enact remedial maps,

and the General Assembly did so. Because “[n]o information regarding legally sufficient racially

polarized voting was provided to the redistricting committees to justify the use of race in

drawing districts,” the General Assembly did not consider race in the process. Mem. in Supp. of

Pls.’ Emergency Mot. to Remand (“Pls.’ Mem.”) Ex. D, ECF No. 6-4, at 10. But, as a result of



1
 The case made an intermediate pit stop in the Supreme Court after the Middle District of North
Carolina issued an order scheduling special elections and changing term lengths of North
Carolina legislators, which the Supreme Court summarily vacated. North Carolina v. Covington,
137 S. Ct. 1624, 1625 (2017).

                                                 4

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 6 of 34
the General Assembly’s race-neutral goals, approximately two dozen House and Senate districts

in regions with high concentrations of African American residents were drawn at BVAP levels

near or above 40%, the range Dr. Lichtman identified as sufficient to afford African Americans

an equal opportunity to elect their preferred candidates. See Notice of Removal, ECF No. 1 ¶ 22

(identifying these districts).2 The General Assembly was aware of Dr. Lichtman’s findings and

introduced his reports into the legislative record in support of the 2017 plans.3

       In addition to redrawing the 28 invalidated districts and many adjacent districts, the 2017

plans also adjusted districts in Wake and Mecklenburg Counties.

       The General Assembly presented the 2017 plans to the Middle District of North Carolina,

which partially accepted and partially rejected them. See Covington v. North Carolina, 283 F.

Supp. 3d 410 (M.D.N.C. 2018). The court rejected four remedial districts to which the Covington

plaintiffs objected because it found them insufficiently altered from their 2011 forms to serve as

effective remedial districts. Id. at 429–42. The court also rejected the changes in Wake and

Mecklenburg Counties, even though no objection was lodged against those changes on the

ground of their not sufficiently addressing equal-protection violations; instead, the Middle

District of North Carolina found that these changes violated the North Carolina Constitution. Id.

at 442–47. The Middle District of North Carolina adopted districts drawn by a special master

insofar as it was dissatisfied with the General Assembly’s remedial maps, but it adopted the

remaining remedial legislatively drawn districts and issued a final order requiring North Carolina

to use “the 2017 Plans for use in future elections in the State.” Id. at 458.



2
 In addition to districts identified in the removal notice, HD12 and HD21 also qualify as
minority crossover districts.
3
 See North Carolina General Assembly, Senate Bill 691, 2017 Senate Floor Redistricting Plan,
https://www.ncleg.net/Sessions/2017/s691maps/s691maps.html
                                                  5

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 7 of 34
        The Supreme Court affirmed in part and reversed in part. North Carolina v. Covington,

138 S. Ct. 2548 (2018). It held that the Middle District of North Carolina properly exercised

authority to review the remedial legislative plans (rather than require the Covington plaintiffs to

plead and prove a new claim) and that its rejection of four remedial districts as insufficiently

altered from their 2011 configurations was not clearly erroneous. Id. at 2554. But the Supreme

Court held that the Middle District of North Carolina committed clear error in rejecting the

changes in Wake and Mecklenburg Counties because this rejection had “nothing to do with” the

plaintiffs’ claim that “they had been placed in their legislative districts on the basis of race.” Id.

at 2554. The Supreme Court therefore reversed the order as to Wake and Mecklenburg Counties

and affirmed as to all other regions.

        On November 19, 2018, Plaintiffs filed this case in the North Carolina Superior Court.

They challenge the 2017 plans under North Carolina’s Equal Protection, Free Elections, and Free

Speech and Assembly Clauses. They contend the 2017 plans “crack” and “pack” Democratic

Party voters and thereby concentrate their votes in some districts and minimize their voting

strength in others. They assert a state constitutional right to “an equal opportunity to translate

their votes into representation.” Amended Compl. ¶ 186 (quotations omitted).

        Plaintiffs filed an Amended Complaint on December 7. One week later, the State

Defendants removed the case to this Court. On December 21, the State Defendants filed an

Answer to the Amended Complaint. ECF No. 35. Plaintiffs now seek a remand.

                                    THE LEGAL STANDARD
        Removal is proper under the “refusal” clause of 28 U.S.C. § 1443(2) if a state official is

shown to be subject to a civil action “for refusing to do any act on the ground that it would be

inconsistent with” a federal “law providing for equal rights.” Removal is proper under 28 U.S.C.

§ 1441(a) where, inter alia, a “state-law claim necessarily raise[s] a stated federal issue, actually

                                                   6

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 8 of 34
disputed and substantial, which a federal forum may entertain without disturbing any

congressionally approved balance of federal and state judicial responsibilities.” Gunn v. Minton,

568 U.S. 251, 258 (2013) (quotations omitted).

                                           ARGUMENT
I.     Removal Is Proper Under the “Refusal” Clause of Section 1443(2)
       A state official may invoke the “removal clause” of Section 1443(2) by identifying a

“colorable conflict between state and federal law leading to the removing defendant’s refusal to

follow plaintiff’s interpretation of state law because of a good faith belief that to do so would

violate federal law.” White v. Wellington, 627 F.2d 582, 587 (2d Cir. 1980) (quotations omitted).

That is precisely the situation here. Plaintiffs interpret the North Carolina Constitution to require

the State Defendants to remove Democratic Party voters from “packed” Democratic districts.

The State Defendants refuse both to implement Plaintiffs’ interpretation of those provisions and

to redraw any part of the 2017 plans. One basis for refusal is that, given the “inextricable link

between race and politics in North Carolina,” N.C. State Conference of NAACP v. McCrory, 831

F.3d 204, 214 (4th Cir. 2016); id. at 225.4 “Unpacking” the Democratic-leaning districts would

require the State Defendants to dismantle minority crossover districts. Intentionally dismantling

these districts would likely violate the Fourteenth and Fifteenth Amendments; even

unintentionally dismantling them would likely violate the VRA. Moreover, the districts Plaintiffs

contend should be “unpacked” were created under federal-court supervision and are in current

use at its express command. A state-court order that they be dismantled would contradict a

federal-court order that, in turn, enforces the Equal Protection Clause. These conflicts support

removal.


4
  Cert. denied sub nom. North Carolina v. N.C. State Conference of NAACP, 137 S. Ct. 1399
(2017).
                                                  7

           Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 9 of 34
       A.      The State Defendants’ Choice Not To Implement Plaintiffs’ Interpretation of
               State Law Amounts to a “Refusal” Under Section 1443(2)
       The State Defendants refuse to implement Plaintiffs’ interpretation of state law in a new

redistricting plan that Plaintiffs sued the State Defendants to obtain. Plaintiffs contend that the

North Carolina Constitution requires the State Defendants to remove Democratic Party voters

from “packed” districts. The State Defendants refuse to do this, and they refuse to replace the

2017 plans with any new legislation. They are, then, “refusing to do an[] act” within the meaning

of the “refusal” clause of Section 1443(2).

       Plaintiffs are flat wrong (at 9) that the State Defendants “simply ignore the refusal

clause’s ‘refusal’ requirement.” The type of refusal at issue here qualifies, as precedent makes

clear. In Alonzo v. City of Corpus Christi, 68 F.3d 944, 946 (5th Cir. 1995), plaintiffs brought a

state-law challenge to a city’s 5-3-1 school-board districting plan; the city refused to adopt

“some other system” compliant with the plaintiffs’ state-law theory. Id. The city’s basis for

refusal was that a federal-court consent decree in VRA litigation ratified the 5-3-1 system and

departing from it would violate the consent decree. The Fifth Circuit concluded that this rejection

of plaintiffs’ state-law arguments was a “refusal” and affirmed Section 1443(2) removal. The

refusal here to implement Plaintiffs’ view of state law into a redistricting plan is no different.

       This Court reached an identical holding in Cavanaugh v. Brock, 577 F. Supp. 176

(E.D.N.C. 1983). The state-court plaintiffs there asserted that numerous districts in North

Carolina’s 1980-cycle redistricting plans violated the state Constitution’s whole county provision

(WCP). The State defended on the ground that implementing the WCP would require the State to

violate the VRA. This was a “refusal,” so this Court denied the motion to remand. Similarly, one

of Plaintiffs’ lead cases, Stephenson v. Bartlett, 180 F. Supp. 2d 779 (E.D.N.C. 2001), though it




                                                  8

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 10 of 34
granted remand, treated the choice not to implement the plaintiffs’ view of state law into a

redistricting plan as a refusal—which is why it called the case “a close call.” Id. at 785.

       Plaintiffs appear to believe that, because they challenge the affirmative act of passing the

2017 plans, this case involves no omission, no “refusal” to act. But they concede (at 9 n.2) that

Cavanaugh is at odds with their position. So are Alonzo and Stephenson. In fact, if Plaintiffs

were right, then a state-law challenge to a school-desegregation plan would also be unremovable

as a challenge to an act, the adoption of the desegregation plan, not an omission. Yet such

challenges are paradigmatic removable cases under the refusal clause. See, e.g., Burns v. Bd. of

Sch. Comm’rs of City of Indianapolis, Ind., 437 F.2d 1143, 1144 (7th Cir. 1971); Linker v.

Unified Sch. Dist. No. 259, Wichita, Kan., 344 F. Supp. 1187, 1195 (D. Kan. 1972); Mills v.

Birmingham Bd. of Ed., 449 F.2d 902, 905 (5th Cir. 1971); Buffalo Teachers Fed’n v. Bd. of Ed.

of City of Buffalo, 477 F. Supp. 691, 694 (W.D.N.Y. 1979).

       The desegregation cases illustrate Plaintiffs’ error. They fail to appreciate that plaintiffs

in these cases want a new regime, not merely invalidation of the status quo. Refusal to implement

that regime is an omission, not an affirmative act. Thus, just as state officials who “refuse to

undo their actual and contemplated transfer of teachers” satisfy the refusal element, Burns v. Bd.

of Sch. Comm’rs of City of Indianapolis, Ind., 302 F. Supp. 309, 312 (S.D. Ind. 1969), the State

Defendants also engage in an omission by refusing to adopt new plans, which Plaintiffs’ prayer

for relief expressly demands, and undo the minority crossover districts that Plaintiffs’ Amended

Complaint identifies as unlawfully “packed.” See also Bridgeport Ed. Ass’n v. Zinner, 415 F.

Supp. 715, 722 (D. Conn. 1976) (reading “the phrase ‘any act’…literally, without limitation” to

reach a refusal to undo an appointment of officials and make new appointments).




                                                  9

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 11 of 34
       Though long on citations, Plaintiffs’ contrary argument lacks substance. Their cases

involve, respectively, a challenge to a city’s implementation of a promotional eligibility list,

Detroit Police Lieutenants & Sergeants Ass’n v. City of Detroit, 597 F.2d 566, 567 (6th Cir.

1979), a defamation case involving statements made before the EEOC, Thornton v. Holloway, 70

F.3d 522, 523 (8th Cir. 1995), a state civil-service commission’s order requiring reinstatement of

a public official, City and County of San Francisco v. Civil Service Comm’n of City and County

of San Francisco, 2002 WL 1677711 (N.D. Cal. July 24, 2002), an executive order granting

racial preferences, Massachusetts Council of Const. Emp., Inc. v. White, 495 F. Supp. 220, 221

(D. Mass. 1980), termination of public employees, McQueary v. Jefferson Cty., Ky., 819 F.2d

1142 (6th Cir. 1987), prosecutions for trespass and resisting arrest, People v. State of N.Y., 424

F.2d 697, 699 (2d Cir. 1970), and a case where private individuals tried to remove a case under

Section 1443(2) that did not reach the issue of what constitutes a “refusal,” Baines v. City of

Danville, Va., 357 F.2d 756, 772 (4th Cir. 1966). These factual scenarios have nothing to do with

this case. By contrast, Alonzo, Cavanaugh, Linker, Burns, and Stephenson are directly on point.

       Plaintiffs’ only other argument is that the State Defendants “have no authority to ‘refuse’

to enforce state laws at all—they are legislators.” Pls.’ Mem. at 14. But Plaintiffs chose to name

the State Defendants, and—unless this was for harassment—they did so expecting relief.5

Presumably, that contemplated relief is a new redistricting plan compliant with Plaintiffs’

rendition of the North Carolina Constitution, which is what their Amended Complaint demands.

The State Defendants, as a matter of simple logic, can and do “refuse” to comply.




5
 If Plaintiffs sued the State Defendants knowing that they could not properly be named, that
would be sanctionable. See, e.g., Collins v. Daniels, 2018 WL 1671599, at *6 (D.N.M. Jan. 4,
2018) (sanctioning lawyers under Rule 11 for naming parties they subjectively knew were
immune from suit).
                                                 10

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 12 of 34
       Indeed, Plaintiffs forget that the “state laws” the State Defendants refuse to enforce are

the state constitutional provisions (actually, Plaintiffs’ rendition of them) that govern

redistricting. Legislators most certainly can “refuse” to implement them in redistricting. Not only

is this refusal something the legislature can logically accomplish, but it is in fact the primary

state actor to accomplish it—since the executive branch does not enact a redistricting plan.

Amended Compl. ¶ 4 (complaining about the absence of the executive’s role in redistricting).

That is why state legislative actors, such as school boards and city councils, are allowed to

remove cases (or at least to try) challenging their refusal to implement state law in their

legislation. See, e.g., Buffalo Teachers Fed’n, 477 F. Supp. at 694; Bridgeport Ed. Ass’n, 415 F.

Supp. at 720; Burns, 302 F. Supp. at 311–12.

       Moreover, to the extent Plaintiffs believe the State Defendants are not “state officers”

under Section 1443(2), they ignore that North Carolina is “able to designate agents to represent it

in federal court.” Hollingsworth v. Perry, 570 U.S. 693, 710 (2013). It has expressly identified

the State Defendants as such, both by defining the “Speaker of the House of Representatives and

the President Pro Tempore of the Senate, as agents of the State” and by providing that, “when

the State of North Carolina is named as a defendant…, both the General Assembly and the

Governor constitute the State of North Carolina.” N.C. Gen. Stat. § 1-72.2(b) (emphasis added).

That statutorily defined role defeats Plaintiffs’ notion that the State Defendants are not capable of

refusing to enforce state law. See, e.g., Bridgeport Ed. Ass’n, 415 F. Supp. at 721 (finding

school-board members qualified for Section 1443(2) removal because they “are properly

considered state officials under state law”). They can and have refused. The first element is met.




                                                 11

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 13 of 34
       B.      There Is a Direct Conflict Between Plaintiffs’ Interpretation of State Law
               and Federal Law Providing for Equal Rights
       This case also presents a “colorable conflict between state and federal law leading to the

removing defendant’s refusal to follow plaintiff’s interpretation of state law….” White, 627 F.2d

at 587. Plaintiffs’ Amended Complaint accuses the General Assembly of creating two types of

districts: those “packed” with Democratic constituents at high percentages and those that “crack”

Democratic constituents across several districts at low percentages. See, e.g., Am. Compl. ¶¶ 9,

14, 16, 17, 18, 20, 22 (identifying various districts as “packed”), see also id. ¶¶ 10, 11, 12, 13,

15, 19, 21 (identifying various districts as “cracked”); see also id. at 28 (“The 2017 Plan Packs

and Cracks Democratic Voters”). The “packed” districts, in Plaintiffs’ view, have too many

Democratic voters; the “cracked” districts have too few. Their assertion is that the North

Carolina Constitution requires a more balanced share of Democratic voters so that the two major

political parties have “substantially equal voting power,” id. ¶ 178 (quotations omitted), or, in

other words, so that “all voters have an equal opportunity to translate their votes into

representation,” id. ¶ 186 (quotations omitted).

       But, remarkably, this assertion of what state law requires, so prominent in Plaintiffs’

Amended Complaint, goes unmentioned in their motion to remand. That apparently is because it

refutes Plaintiffs’ assertion that “there are trillions of possible maps that” would comply with

both their asserted state-law rights and federal law. Pls.’ Mem. at 10. That is nonsense. Under

their view, a plan that placed as many as, or more, Democratic Party voters in the districts they

consider “packed” would not comply with state law. Nor would a plan that removed too many

Democratic voters from those districts, such that they became “cracked.” In Plaintiffs’ view, both

state law and the remedial plan they demand from the State Defendants must drop the

Democratic vote share in the “packed” districts just enough to spread Democratic voting strength


                                                   12

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 14 of 34
in neighboring districts but not too much so as to dilute Democratic voting strength in the source

districts. Few, if any, maps meet that standard of partisan fine-tuning.

       More importantly, the range of possible maps that meets that standard and complies with

federal law amounts to a null set. In North Carolina, racial identity and partisan affiliation

correspond to a high degree, and the Democratic Party consists largely of racial and ethnic

minorities. N.C. Carolina State Conference of NAACP, 831 F.3d at 225. As a result, “unpacking”

the “packed” Democratic districts means removing African Americans from these districts. But

because (1) BVAP in these districts is near or above 40% and (2) voting patterns reflected in Dr.

Lichtman’s reports enable African American-preferred candidates to win in districts near or

above 40% BVAP, they qualify as performing minority “crossover” districts. Plaintiffs do not

explain how Democratic constituents can be removed without drawing down BVAP. Nor would

any such explanation make sense when tampering with Democratic vote share necessarily means

tampering with the minority community’s electoral prospects. Plaintiffs’ theory means BVAP

can only go down in these districts.

       That raises profound federal-law problems, which are detailed below.6 At the outset, it

bears emphasizing that, if harmonizing Plaintiffs’ state-law theory and federal law were easy,

Plaintiffs would have no problem demonstrating this with an alternative map showing just one of

the “trillions” of ways it can be done. That is what the plaintiffs did in Stephenson v. Bartlett,

180 F. Supp. 2d 799 (E.D.N.C. 2001)—a case Plaintiffs say (at 11) is “strikingly similar to this

one.” In opposing Section 1443(2) removal under the VRA, the Stephenson plaintiffs presented


6
  The State Defendants are not required to admit that the proffered state-law theory would
conflict with federal law; it is sufficient that there is a colorable conflict. Greenberg v. Veteran,
889 F.2d 418, 421 (2d Cir. 1989). Thus, the State Defendants need not and do not concede at this
time that any such action actually would violate federal law. The existence of a colorable conflict
suffices for removal.

                                                 13

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 15 of 34
“proposed redistricting plans that adopt the proposed minority districts enacted by the General

Assembly in the 2001 House Plan and the 2001 Senate Plan” and that changed only surrounding

districts. See Ex. 6 (Pls.’ Mem. ISO Remand, Stephenson v. Bartlett) at 15. This, the Stephenson

plaintiffs argued, proved consistency between their state-law theory and federal law. Plaintiffs’

failure to do this exposes their arguments as empty rhetoric.

               1.      Intentional Vote Dilution
       A crossover district is one in which “the minority population, at least potentially, is large

enough to elect the candidate of its choice with help from voters who are members of the

majority and who cross over to support the minority’s preferred candidate.” Bartlett v.

Strickland, 556 U.S. 1, 13 (2009). As discussed below (§ I.B.3), these districts need not be

created on purpose; like any type of district, they can occur naturally by operation of non-racial

criteria. However they are formed, the Supreme Court has warned that “a showing that a State

intentionally drew district lines in order to destroy otherwise effective crossover districts…,

would raise serious questions under both the Fourteenth and Fifteenth Amendments.” Id. at 24.

That is because an intentional state decision to dilute minority voting strength falls among the

core prohibitions of the Civil War Amendments. See Reno v. Bossier Parish School Bd., 520

U.S. 471, 481–482 (1997). Bartlett warns that this prohibition applies to the deliberate choice to

dismantle a performing crossover district just as it does to the deliberate choice to dismantle a

performing majority-minority district. Hence, in demanding that the State Defendants dismantle

crossover districts, Plaintiffs demand a violation of Fourteenth and Fifteenth Amendments.

       Plaintiffs’ principal response, that enacting a remedial plan under state-court supervision

would not be “intentional” discrimination, is remarkable. Pls.’ Mem., at 16. Most of the districts

Plaintiffs challenge here were drawn under federal-court supervision, and Plaintiffs allege in this

very case that they were drawn with improper intent. Obviously, the premise of their case is that

                                                 14

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 16 of 34
court involvement does not immunize a plan from such a claim. In fact, Plaintiffs’ sole authority

expressly states that a redistricting plan drawn under court supervision can occur with

discriminatory intent. Abbot v. Perez, 138 S. Ct. 2305, 2327 (2018) (“[W]e do not suggest either

that the intent of the 2011 Legislature is irrelevant or that the plans enacted in 2013 are

unassailable because they were previously adopted on an interim basis by the Texas court.”).

Unless Plaintiffs are willing to concede that any act a legislature undertakes at a court’s direction

is devoid of intentional discrimination, this argument must fail.

       Plaintiffs also suggest (at 16) that it is possible to redistrict North Carolina under their

state-law theory without intentionally engaging in vote dilution. But that is hardly plausible when

they demand a one-way ratchet dropping Democratic vote share (and BVAP) in the crossover

districts. Removing African American voters simply must be done on purpose, and this would

likely constitute legally actionable discriminatory intent under Fourth Circuit law, which holds

that a racial vote-dilution plaintiff need not show “any evidence of race-based hatred.” N.C. State

Conference of NAACP, 831 F.3d at 222. A motivation to impact one party’s political power,

where race and politics correlate, qualifies under Circuit precedent.7 Id.

       On all points, Plaintiffs’ authorities are distinguishable because the asserted conflict they

address was amorphous. Stephenson involved the alleged conflict between North Carolina’s

WCP and the VRA. Although it was a “close call,” 180 F. Supp. 2d at 785, the court found no

conflict because the WCP did not directly correlate with racial percentages, leaving the

possibility of conflict “uncertain”—especially where (as noted) the Stephenson plaintiffs




7
  To be sure, the State Defendants disagree with the Fourth Circuit’s interpretation of the intent
element, but the decision stands as written. Although the Supreme Court may someday clarify
the intent standard, the conflict is more than colorable under current law.
                                                 15

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 17 of 34
presented an alternative map harmonizing state and federal law. Id. Whereas that was a

borderline case, this case involves a direct correlation between racial and partisan percentages.

       Plaintiffs’ reliance on Sexson v. Servaas, 33 F.3d 799, 803 (7th Cir. 1994), fares even

worse. In that case, the state defendants successfully removed by asserting a VRA defense

against a redistricting challenge; remand was only required because, at trial, the state defendants

“essentially abandoned their affirmative defense.” Id. at 803. The Seventh Circuit stated:

               We have not been asked to review the district court’s decision to
               allow removal in the first place. Therefore, we make no statement
               whether the affirmative defense presented a sufficient “colorable
               claim” to warrant removal, and do not comment on the court’s
               subsequent exercise of jurisdiction. We have been asked only to
               review the propriety of the remand.

Id. at 803 n.2. That holding is irrelevant here. Besides, that case, like Stephenson and Senators v.

Gardner, 2002 WL 1072305, at *1 (D.N.H. May 29, 2002), and Brown v. Florida, 208 F. Supp.

2d 1344, 1351 (S.D. Fla. 2002), involved state redistricting criteria that might or might not

impact minority voting strength, so the conflict was speculative. By contrast, dropping BVAP

unquestionably impacts minority opportunity to elect in crossover districts.

       Plaintiffs also complain (at 17) that “it is Plaintiffs, not Legislative Defendants, who seek

relief from intentional discrimination in this case.” But this reflects only the misguided view that

what is good for Democratic Party vote share is good for the world. That is not so. To enhance

Democratic voting strength, the State Defendants must diminish that of other groups. Gaffney v.

Cummings, 412 U.S. 735, 753 (1973). One of those is the minority community. Creating two

new seats where white Democrats can win means taking away an existing seat where an African

American-preferred candidate can win. Federal law imposes a prohibition on that tradeoff, which

trumps Plaintiffs’ asserted state-law rights and supports removal.




                                                 16

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 18 of 34
               2.      The Federal-Court Order Enforcing the Equal Protection Clause
       A separate and independent basis for removal lies in the Middle District of North

Carolina’s Covington final judgment, which ordered the State Defendants to use in future

elections many of the districts challenged in this case. In Covington, 28 districts were invalidated

because race (i.e., the goal of creating majority-minority districts) predominated and the State

Defendants did not collect sufficient data to justify BVAP of 50% or more. At the remedial

stage, the Middle District of North Carolina supervised the State Defendants’ enactment of the

2017 plans (challenged here), which redrew 116 districts, and the Court supplemented a handful

of those districts with districts drawn by a special master. The Court ordered the state to use “the

2017 Plans for use in future elections in the State.” Covington, 283 F. Supp. 3d at 458.

       A conflict between state law and a federal-court order enforcing equal-protection law

qualifies as a conflict under Section 1443(2). See, e.g., Buffalo Teachers Fed’n, 477 F. Supp. at

694. For example, in Alonzo, the court found a conflict between a federal consent decree

requiring a city’s use of one districting map and the plaintiffs’ advocacy for “some other system”

because “[a]ny challenge of the City’s use of this system in its elections necessarily implicates

the rights of all voters…and could change the balance of rights that the federal court found

required the 5-3-1 system.” 68 F.3d at 946 (emphasis added). The conflict here is equally plain:

the Covington court ordered use of the 2017 Plans as an equal-protection remedy, and now

Plaintiffs demand that the State Defendants use some other yet-to-be-created plans.8

       Plaintiffs respond by mischaracterizing the Covington litigation. First, they claim (at 17)

that the Covington court did not order that the 2017 Plans be used in their entirety, apparently on



8
 Although the Covington order may not immunize the 2017 Plans from attack, cf. Abbot, 138 S.
Ct. at 2327, it at least creates a colorable conflict for purposes of removal. If any court is to order
North Carolina to depart from plans a federal court ordered it to use, it should be a federal court.

                                                  17

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 19 of 34
the belief that only the special-master-drawn remedial districts are mandated by that order. That

argument flunks the plain-language test: “Therefore, the Court will approve and adopt the

remaining remedial districts in the 2017 Plans for use in future elections in the State.” Covington,

283 F. Supp. 3d at 458. The “remaining” districts are the legislatively enacted “remedial”

districts, not the special-master-drawn districts.

       Second, Plaintiffs contend (at 17–19) that the Supreme Court in Covington held that the

district court lacked power to apply state law in a remedial plan and that state law must be

applied only in North Carolina court, not in federal court. That is false. It held only that the

Middle District of North Carolina committed clear error in addressing portions of the state it did

not need to address to remedy the equal-protection violations the Covington plaintiffs pleaded

and proved. Plaintiffs fail to distinguish between the legislative remedial districts and the non-

remedial districts in Wake and Mecklenburg Counties. Most districts redrawn in the 2017 plans

were remedies to the equal-protection violation identified in Covington; a handful of districts in

Wake and Mecklenburg Counties were also redrawn out of legislative discretion. The Supreme

Court found clear error in the Middle District of North Carolina’s rejection of the districts in

“Wake and Mecklenburg Counties,” which the Supreme Court held “had nothing to do” with the

invalidated districts. North Carolina v. Covington, 138 S. Ct. 2548, 2554 (2018). As to those

districts—and only those districts—the district court’s remedial order was reversed. But that

ruling had no bearing on the legislatively drawn remedial districts that are challenged here.

       The Supreme Court did not prohibit federal courts from imposing state law as to districts

actually required to be remedied under the equal-protection liability ruling. And a holding of that




                                                     18

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 20 of 34
nature would have been odd because it would have allowed, e.g., the state to unnecessarily

violate the WCP in drawing remedial districts. Covington did not adopt such a position.9

          Third, Plaintiffs assert that the state court may order a violation of the Covington final

judgment because of state courts’ role in “‘supervision of redistricting.’” Pls.’ Mem., ECF No. 6,

at 25 (quoting Growe v. Emison, 507 U.S. at 34). But state courts’ role in no way eviscerates

removal under Section 1443(2), and Plaintiffs cite no precedent for their view that a state court

may order a violation of a federal-court order. The Covington court did not order the State

Defendants to use “infinite variations” of possible districts, Pls.’ Mem., ECF No. 6, at 19; it

ordered them to use the 2017 remedial plans. But Plaintiffs demand that those plans not be used.

That is a square conflict between state and federal law providing for equal rights.

                 3.      The Voting Rights Act
          Plaintiffs’ demand that the State Defendants dismantle “packed” Democratic districts

creates yet further conflict with federal law because many of these districts enable the minority

community to elect its preferred candidates. As a result, even unintentionally dismantling them—

were that even possible—would create a conflict under VRA § 2. Although no Section 2 plaintiff

could force the state to create crossover districts, see Strickland, 556 U.S. at 19–20, the Supreme

Court in Strickland made clear that a state can cite crossover districts in its plan as a defense to a

VRA § 2 claim seeking a majority-minority district. Id. at 24 (“States can—and in proper cases

should—defend against alleged § 2 violations by pointing to crossover voting patterns and to

effective crossover districts.”).

          These districts are therefore critical under Section 2. That is especially so since separate

federal-court rulings have squeezed North Carolina into a tight corner. On the one hand, the



9
    For the same reason, estoppel does not apply. See below (§ III).
                                                   19

           Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 21 of 34
Covington court found that the state erred in creating majority-minority districts without

sufficient evidence of legally significant racially polarized voting to justify 50% BVAP districts.

On the other hand, the Fourth Circuit in 2016 found “that racially polarized voting between

African Americans and whites remains prevalent in North Carolina.” N.C. State Conference of

NAACP, 831 F.3d at 255. These holdings place the state between the proverbial rock and hard

place: Section 2 plaintiffs can cite the Fourth Circuit’s finding of severe polarized voting and,

presumably, mount evidence to support that finding, and racial-gerrymandering plaintiffs can

cite Covington’s finding that North Carolina lacks sufficient evidence of legally significant

polarized voting to justify 50% BVAP districts.10 These rulings expose the state to “the

competing hazards of liability under the Voting Rights Act and the Equal Protection Clause.”

Bethune-Hill v. Virginia State Bd. of Elections, 137 S. Ct. 788, 802 (2017) (quotations omitted).

       The 2017 plans, however, navigate the tension between Covington and NAACP by

maintaining approximately two dozen crossover districts of near or above 40% BVAP. These

districts are a shield to VRA § 2 claims by affording the equal opportunity the statute guarantees.

They also are a shield to racial-gerrymandering claims because (1) the General Assembly did not

use racial data to create them and (2) they maintain BVAP levels identified by Dr. Lichtman’s

reports as appropriate to afford racial equality in voting at current levels of polarized and

crossover voting. But Plaintiffs’ demand that the State Defendants drop BVAP in these districts

because they are (in Plaintiffs’ view) “packed” with Democrats undermines this proper exercise

of “legislative choice or discretion,” Strickland, 556 U.S. at 23, and exposes the State to a VRA

§ 2 claim by any plaintiff willing and able to prove legally significant polarized voting.



10
  The problem is exacerbated insofar as “[c]ourts are split on the question of whether…the use
of nonmutual offensive collateral estoppel [is available] against state or municipal governments.”
DeCastro v. City of New York, 278 F. Supp. 3d 753, 764 n.13 (S.D.N.Y. 2017).
                                                 20

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 22 of 34
        Plaintiffs’ sole response is that the State Defendants did not use race in constructing the

crossover districts. Pls.’ Mem., at 20. So what? There is no rule that intentionally drawn minority

performing districts are protected but unintentionally drawn ones are unprotected. To the

contrary, legislative intent plays no role whatsoever in the “effects” inquiry under VRA § 2. See,

e.g., Strickland, 556 U.S at 10; Thornburg v. Gingles, 478 U.S. 30, 62 (1986).

        Plaintiffs’ counsel should know this better than anyone because they have gone on the

litigation circuit this cycle urging the federal courts to hold that states should ordinarily, if not

exclusively, satisfy the VRA without intending to do so. That is exactly what Plaintiffs’ counsel

told the Supreme Court in challenging North Carolina’s congressional districts:

                To be sure, there can be circumstances where a state draws a
                majority-minority district without triggering strict scrutiny. For
                example, a state might draw such a district as a natural result of
                complying with traditional redistricting principles.

Mot. to Affirm, McCrory v. Harris (U.S.) (No. 1501262), at 24. Crossover districts too can occur

naturally as a result of non-racial criteria, and that occurred here. That North Carolina created

them unintentionally should come as welcome news to Plaintiffs’ lawyers, who have for years

advocated this reform. The suggestion that a naturally occurring district loses VRA § 2

protection because race did not predominate is inexplicable, if not disingenuous.

        Besides, Plaintiffs’ argument ignores the legislative record. Although the General

Assembly set no racial targets in crafting the crossover districts at the map-drawing stage, it

considered racial demographics and Dr. Lichtman’s polarized voting analyses at the deliberation

and enactment stages. Dr. Lichtman’s reports were entered into the legislative record as evidence

that the naturally occurring crossover districts would likely perform.




                                                   21

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 23 of 34
II.     REMOVAL IS PROPER UNDER SECTION 1441(a)
        Besides Section 1443(2), removal is also proper under Section 1441(a) because the

federal-law issues described above simply must be resolved for Plaintiffs to have a valid state-

law claim, and that is so as a matter of state law. “[F]ederal jurisdiction over a state law claim

will lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4)

capable of resolution in federal court without disrupting the federal-state balance approved by

Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013). All of these elements are met here.

        First, the federal issues are “necessarily raised” because demonstrating that federal law

permits the demanded redistricting plan is an affirmative element of Plaintiffs’ claim. A federal

issue is necessarily raised where a state-law prima facie claim requires resolution of a federal

issue, such as a “case within a case” where a federal-law element is a predicate of liability. Id. at

1065–66. That is so here because the North Carolina Constitution expressly provides that “no

law or ordinance of the State in contravention or subversion” of federal law “can have any

binding force,” N.C. Const. Art. I, § 5, and the North Carolina Supreme Court interpreted this

provision to mean “that compliance with federal law is not an implied, but rather an express

condition to the enforceability of every provision in the State Constitution,” Stephenson v.

Bartlett, 355 N.C. 354, 375, 562 S.E.2d 377, 392 (2002). To prove that the North Carolina

Constitution requires a districting scheme, Plaintiffs must first prove it compliant with federal

law. See id. at 381–82, 562 S.E.2d at 396. That requires a case-within-a-case assessment of what

the Equal Protection Clause, the Fifteenth Amendment, and the VRA require.11 See North



11
   It also requires assessment of First Amendment dictates, given some lower courts’ view that it
prohibits redistricting “that disfavors supporters of a particular set of political beliefs[.]”
Common Cause v. Rucho, 318 F. Supp. 3d 777, 927 (M.D.N.C. 2018). What Plaintiffs seek here
is nothing less than a state-law requirement that the General Assembly use minority and
Republican voters as pawns for Democratic Party gain.

                                                   22

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 24 of 34
Carolina by & through N. Carolina Dep’t of Admin. v. Alcoa Power Generating, Inc., 853 F.3d

140, 146 (4th Cir. 2017), as amended (Apr. 18, 2017) (finding this element met where predicate

to showing state-law property right was proving it consistent with federal property rights);

Coventry Health Care, Inc. v. Caremark, Inc., 705 F. Supp. 2d 921, 928 (M.D. Tenn. 2010)

(denying remand because substantial federal question existed based on, inter alia, Plaintiff’s

burden to prove “compliance with federal statute”).12

       Second, the applicability of the Equal Protection Clause, Fifteenth Amendment, and VRA

are “actually disputed,” as evidence by the parties’ contrary positions in this very briefing.

Plaintiffs remarkably contend (at 23) that it is not actually disputed because, they say, the State

Defendants agree that Plaintiffs’ hoped-for remedial plan can be consistent with federal law. If

nothing else, this brief should put that inexplicable view to rest. Federal law and Plaintiffs’

reading of state law require diametrically opposing courses of action.

       Third, the federal issues are “substantial” in their “importance…to the federal system as a

whole.” Gunn, 568 U.S. at 260. It is difficult to imagine an issue more substantial to the federal

system than a conflict over how the Civil War Amendments and VRA apply to voting

procedures. Cf. Ortiz v. Univ. of Med. & Dentistry of New Jersey, 2009 WL 737046, at *8

(D.N.J. Mar. 18, 2009) (“An alleged violation of the United States Constitution is by definition

substantial.”). The conflict over whether the IRS “had failed to comply with certain federally

imposed notice requirements” that the Supreme Court found to justify federal jurisdiction in

Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005), can hardly claim

a greater status in the federal system than can these issues. Gunn, 568 U.S. at 1066 (discussing



12
  Plaintiffs’ cases are not on point. For example, Hall v. Levinson, 2016 WL 6238518, at *1
(E.D.N.C. Oct. 25, 2016), involved state-law claims “all arising from the alleged
mismanagement and unlawful operation of” a charter school. That is irrelevant here.
                                                 23

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 25 of 34
Grable). And this is not a “hypothetical,” “backward-looking case.” Id. at 1066–67. It will

determine whether voting districts approved by a federal court are compatible with a state theory

the Plaintiffs only now belatedly raise.

       Fourth, the Court can adjudicate this case without disrupting the appropriate balance of

federal and state judicial power. Federal courts routinely adjudicate redistricting plans, and

litigation over North Carolina’s legislative plans has been ongoing in federal court for the better

part of this decade—in fact, for the better part of 40 years. Moreover, that Section 1443(2) has

justified removing redistricting litigation demonstrates that Congress did not anticipate that

colorable conflicts between state and federal law would be adjudicated in state court.

       Plaintiffs cite Growe v. Emison, 507 U.S. 25, 33 (1993), as requiring remand, but Growe

said nothing on the subject. Plaintiffs’ attorneys know this. They themselves argued in Covington

that Growe does not require federal-court deference to a state court “that is merely reviewing the

validity of a current map, as opposed to actually redrawing a map that has already been deemed

valid.” Ex. 4 at 5 (emphasis in original). The Middle District of North Carolina agreed with this

argument. Ex. 5 at 4 (finding Growe irrelevant where “the state court proceeding has not even

determined that any remediation is required”). Due to these arguments by their own lawyers,

Plaintiffs’ view that federal litigation cannot go forward if state court is an option was repudiated

in North Carolina federal court this very cycle, as litigation in state and federal court proceeded

on virtually identical claims on which North Carolina won in state court and lost in federal court.

The Supreme Court held that the federal-court litigation in no way was required to yield to the

state-court litigation. Cooper v. Harris, 137 S. Ct. 1455, 1467–68 (2017). The same lawyers who

represent Plaintiffs here represented the federal-court litigants in all these cases, and they were

not then of the view that federal litigation cannot proceed if state court is available.



                                                  24

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 26 of 34
       Finally, Plaintiffs’ position that consent of the other defendants is required for removal

fails under the statute’s plain-as-day text: “When a civil action is removed solely under section

1441(a), all defendants who have been properly joined and served must join in or consent to the

removal of the action.” 28 U.S.C. § 1446(b)(2)(a). Here, Section 1441(a) is not the sole basis;

Section 1443(2) also supports removal. See Brown, 208 F. Supp. 2d at 1349. As stated above,

Plaintiffs are wrong that Section 1443(2) does not apply. And, regardless, their argument that a

ruling against removal under Section 1443(2) would require consent under Section 1441(a)

renders the statutory text superfluous. Cases in which Section 1441(a) is joined with a separate,

valid basis render removal under Section 1441(a) superfluous, as that separate basis would alone

be sufficient for removal. The statute only makes sense where Section 1441(a) and other

colorable bases are cite in the alternative and the other bases prove unsuccessful.

III.   Judicial Estoppel Does Not Apply
       Plaintiffs’ judicial estoppel position is meritless. The elements of judicial estoppel are:

(1) “the party sought to be estopped must be seeking to adopt a position that is inconsistent with

a stance taken in prior litigation,” and that position “must be one of fact as opposed to one of law

or legal theory,” (2) “the prior inconsistent position must have been accepted by the court,” and

(3) “the party against whom judicial estoppel is to be applied must have intentionally misled the

court to gain unfair advantage.” Zinkand v. Brown, 478 F.3d 634, 638 (4th Cir. 2007) (quotations

omitted). Plaintiffs fail to establish any of these elements.

       Applicability of State Law. Plaintiffs first cite (at 24–25) the State Defendants’

assertions that a state-law challenge to districts redrawn in 2017 would be viable only in state

court as contradicting “[t]heir demand now for a federal forum.” But the argument is facially

defective because those are statements “of law or legal theory”; estoppel requires a statement “of

fact.” Zinkand, 478 F.3d at 638. The position fails for this reason alone.

                                                  25

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 27 of 34
       Besides, there is no inconsistency. The Covington statements concern the Covington

plaintiffs’ “state-law complaints about districts that had never before been challenged in [the

Covington] litigation,” Mem. in Supp. of Pls.’ Emergency Mot. to Remand (“Pls.’ Mem.”), Ex.

G, ECF No. 6-7, at 7, in other words, districts in Wake and Mecklenburg Counties that the

Covington Court did not “hold…were racially gerrymandered,” id. at 28. Properly understood,

the State Defendants’ Covington position was not that the remedial districts were immune from

state-law objection in federal court, but that the Wake and Mecklenburg County alterations were

outside the Covington court’s purview.

       More importantly, the State Defendants did not even hint that any remedial districts could

be challenged under state-law principles directly conflicting with federal law or that, if faced

with a conflict between federal equal-rights law and a proposed interpretation of state law, they

would waive their right to removal. All of that was outside the dispute in Covington.13

       What’s more, the Supreme Court did not adopt the argument Plaintiffs attribute to the

State Defendants. It held, applying a clear-error standard, only that “[o]nce the District Court had

ensured that the racial gerrymanders at issue in this case were remedied, its proper role in North

Carolina’s legislative districting process was at an end.” Covington, 138 S. Ct. at 2555. It did not

reach sovereign immunity or the federal courts’ power to apply state law to remedial districts. It

held only that the Wake and Mecklenburg County alterations, which it viewed as unrelated to the

remedial efforts, were outside the Middle District of North Carolina’s remedial role.




13
  For that reason, there could have been no intent to mislead in Covington about the State
Defendants’ intentions on defending the districts beyond Wake and Mecklenburg Counties
because no such defense was contemplated at the time.
                                                 26

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 28 of 34
       VRA Compliance and Evidence of Polarized Voting. Plaintiffs also claim the State

Defendants are estopped from asserting that the crossover districts are necessary or even

appropriate or that voting is racially polarized in North Carolina. This position too is meritless.

       As shown above, the State Defendants did not assert to the Covington Court that

polarized voting does not exist, and Plaintiffs themselves admit it may exist. Pls.’ Mem., at 21.

The State Defendants in Covington made an assertion about the record before the legislature,

observing that “[n]o information regarding legally sufficient racially polarized voting was

provided to the redistricting committees to justify the use of race in drawing districts.” Pls.’

Mem. Ex. D, at 10 (emphasis added). That assertion was addressed to the Covington court’s prior

holding that a 50% BVAP target is unjustifiable without evidence before the General Assembly

showing legally significant racially polarized voting. The State Defendants represented that no

such evidence was presented to the General Assembly as of the 2017 remedial redistricting.

       That is both true and irrelevant. The State’s vulnerability under VRA § 2 turns, not on

what was before the General Assembly in drafting the plans, but on what evidence can be

presented in court in litigation. Similarly, the State’s ability to defend a VRA § 2 claim depends,

not on a showing of racial intent at the time of redistricting, but on objective evidence regarding

voting patterns. Showing inconsistency requires showing no possibility of consistency. Pegram

v. Herdrich, 530 U.S. 211, 228 n.8 (2000) (denying estoppel because “it could be argued” that

allegedly inconsistent statements were “not necessarily co-extensive”); Franco v. Selective Ins.

Co., 184 F.3d 4, 8-9 (1st Cir. 1999); Navarro-Ayala v. Hernandez-Colon, 951 F.2d 1325, 1343-

45 (1st Cir. 1991). These statements are inconsistent only to someone desperate for an argument.

IV.    This Case Is Not Barred by Sovereign Immunity
       Plaintiffs claim sovereign immunity prevents this case from proceeding in federal court

and then promptly admit that removal waives sovereign immunity. Pls’ Mem. at 25–26. Their

                                                 27

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 29 of 34
argument is that “private counsel for Legislative Defendants does not represent the State, cannot

remove on behalf of the State and cannot waive the State’s sovereign immunity.” Id. at 26. But

state law is to the contrary. It provides:

                [I]n any action in any North Carolina State court in which the validity or
                constitutionality of an act of the General Assembly or a provision of the
                North Carolina Constitution is challenged, the General Assembly, jointly
                through the Speaker of the House of Representatives and the President Pro
                Tempore of the Senate, constitutes the legislative branch of the State of
                North Carolina and the Governor constitutes the executive branch of the
                State of North Carolina, and when the State of North Carolina is named as
                a defendant in such cases, both the General Assembly and the Governor
                constitute the State of North Carolina.

N.C. Gen. Stat § 1-72.2(a). It further provides that, “as agents of the state,” the State Defendants

may hire “private counsel” to represent them in that role. Id. 1-72.2(b).

        It necessarily follows that they can waive sovereign immunity, as Lapides v. Bd. of

Regents of Univ. Sys. of Ga., 535 U.S. 613, 620 (2002), shows. Plaintiffs read Lapides to mean

that only “the Attorney General has the power to waive sovereign immunity,” Pls.’ Mem., at 26,

but Lapides held, not that only attorneys general in all 50 states may waive immunity, but that

the attorney general of Georgia had power to waive immunity because a statute authorized him

to represent the state in court. See 535 U.S. at 622. That is also true here. A state statute defines

the State Defendants as the State and authorizes them to represent the State and hire counsel to

that end. That settles the matter. See City of Greensboro v. Guilford County Board of Elections,

2018 WL 276688 at *6 (M.D.N.C. Jan 3, 2018) (finding that the North Carolina General

Assembly and the Attorney General can act independently to waive sovereign immunity.)

        Undeterred, Plaintiffs assert that, under N.C. Gen. Stat § 114-2(1) and (2), the North

Carolina Attorney General is authorized to waive sovereign immunity. That may be so, but who

cares? There is no rule that only one state actor may waive sovereign immunity. States may



                                                  28

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 30 of 34
divvy up their power as they wish. Here, both the Attorney General and the State Defendants are

empowered to represent the state in litigation, and that authorization is sufficient.14

V.     Plaintiffs’ Demand for Attorneys’ Fees Is Itself Frivolous
       An award of attorney fees is appropriate only where removal is unsupported by “an

objectively reasonable basis.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). The

only assertion lacking an objectively reasonable basis is Plaintiffs’ demand for attorneys’ fees.

Cf. Smith v. Psychiatric Sols., Inc., 750 F.3d 1253, 1260 (11th Cir. 2014) (noting the well-

established rule that a frivolous motion for sanctions is itself sanctionable).

       Plaintiffs’ counsel Edwin M. Speas knows this. He was the lawyer who attempted

removal in Stephenson. Plaintiffs’ purported amazement at the State Defendants’ removal here is

clearly theatrical. This is the third time in four redistricting cycles removal has been sought in a

case like this. It succeeded in Cavanaugh. Although it failed in Stephenson, the Court called the

case a “close call.” 180 F. Supp. 2d at 785. It was entirely predictable and reasonable that this

avenue, regarded as colorable by Plaintiffs’ own lawyer, would be tested again here.

       Indeed, Plaintiffs admit (at 9 n.2) that their remand motion conflicts with precedent of

this Court, stated in Cavanaugh. Even if the Court chooses to disregard it (it should not), the

State Defendants’ reliance is no less reasonable simply because Plaintiffs disagree with that case.

Nor does the Stephenson case defeat the objectively reasonable basis for removal when it

referred to the question as “close” and when the asserted conflict between state and federal law

here is far more direct than the vague allegation by Mr. Speas in Stephenson—in the face of the




14
   Wright v. North Carolina, 787 F.3d 256, 262 (4th Cir. 2015), is inapposite because (1) the case
involved a suit against legislative leaders who did not waive immunity and (2) was issued prior
to the enactment of relevant portions of N.C. Gen. Stat § 1-72.2.
                                                 29

         Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 31 of 34
Stephenson plaintiffs’ presentation of an alternative map harmonizing state and federal law.

Plaintiffs call Stephenson “strikingly similar,” and Stephenson was a “close call.”

        In fact, Plaintiffs fail to cite a single analogous case where attorneys’ fees were awarded.

Their reliance on League of Women Voters of Pennsylvania v. Pennsylvania, 2018 WL 1787211,

at *1 (E.D. Pa. Apr. 13, 2018), could not be further off base. The case did not involve the VRA,

any racial issues, or Section 1443(2), and the removing party acted solely under Section 1441(a)

without obtaining consent from other defendants. The only resemblance between that case and

this is that it involved redistricting. Plaintiffs’ other precedents deny attorneys’ fees. See, e.g.,

Civil Serv. Comm’n, 2002 WL 1677711, at *7; Brown, 208 F. Supp. at 1344.

        Plaintiffs do practically nothing to explain why an objective basis is absent. They instead

speculate (at 29) about motive, contending that the State Defendants intended to delay the case.

First of all, the test is objective, not subjective. Secondly, the State Defendants removed the case

only one week after Plaintiffs filed their Amended Complaint. By contrast, Plaintiffs waited over

one year from the 2017 plans’ enactment to file their case. Their delay is neither this Court’s nor

North Carolina’s emergency. Moreover, the Federal Rules allow time for parties to decide

whether to remove. The State Defendants were justified in using that time to assess their options,

including by ensuring that removal was supported by precedent. As shown above, it is.

                                           CONCLUSION
        Plaintiffs’ motion should be denied in full. Moreover, in light of Plaintiffs’ representation

that “trillions” of maps could satisfy both their state-law theory and federal law, this Court in

considering Plaintiffs’ remand motion should direct Plaintiffs to file at least one of the “trillion”

legislative districting plans for both the House and Senate that demonstrate compliance with

Plaintiffs’ state-law theory and federal law. In connection with that filing, the Court should direct

Plaintiffs to file supporting documents and data sufficient to prove compliance with federal law.

                                                   30

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 32 of 34
      This 28th day of December, 2018.

                                         OGLETREE, DEAKINS, NASH,
                                         SMOAK & STEWART, P.C.

                                         By: /s/Phillip J. Strach
E. Mark Braden (DC Bar 419915)               Phillip J. Strach
Trevor M. Stanley (DC Bar 77351)             N.C. State Bar No. 29456
Richard B. Raile (Virginia Bar 84340)        Michael McKnight
Baker & Hostetler                            N.C. State Bar No. 36932
1050 Connecticut Ave Suite 1100              phil.strach@ogletreedeakins.com
Washington DC, 20036                         michael.mcknight@ogletreedeakins.com
Phone 202-861-1500                           4208 Six Forks Road, Suite 1100
Fax 202-861-1783                             Raleigh, North Carolina 27609
                                             Telephone: (919) 787-9700
                                             Facsimile: (919) 783-9412

                                             Counsel for the Legislative Defendants and
                                             State of North Carolina




                                           31

       Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 33 of 34
                                  CERTIFICATE OF SERVICE

        I hereby certify that, on this day, I electronically filed the forgoing MEMORANDUM

IN OPPOSITION TO PLAINTIFFS’ EMERGENCY MOTION TO REMAND with the

Clerk of Court using the CM/ECF system which will cause a copy of the same to be served on

counsel of record for all parties in this matter.



                This the 28th day of December, 2018.



                                                By:      /s/Phillip J. Strach
                                                         Phillip J. Strach
                                                         N.C. State Bar No. 29456
                                                         phil.strach@ogletreedeakins.com
                                                         4208 Six Forks Road, Suite 1100
                                                         Raleigh, North Carolina 27609
                                                         Telephone: (919) 787-9700
                                                         Facsimile: (919) 783-9412

                                                         Counsel for the Legislative Defendants and
                                                         State of North Carolina




                                                    32

          Case 5:18-cv-00589-FL Document 42 Filed 12/28/18 Page 34 of 34
